Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Sheila               Appeal from the 429th District Court of
Diane Fisher and Darrell Wayne Fisher                 Collin County, Texas (Tr. Ct. No. 429-
                                                      00005-2019).       Memorandum Opinion
No. 06-20-00101-CV                                    delivered by Justice Burgess, Chief Justice
                                                      Morriss and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party bear its own costs incurred by reason of this appeal.

                                                      RENDERED APRIL 6, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk